OPINION OF THE COURT
Per Curiam.
Dawn M. Varsalona has submitted an affidavit, dated June 24, 2002, wherein she tenders her resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Ms. Varsalona was admitted to the bar by the Appellate Division of the *100Supreme Court, Second Judicial Department, on December 9, 1987.
Ms. Varsalona avers that her resignation is freely and voluntarily rendered, that she has not been subjected to coercion or duress, and that she is fully aware of the implications of its submission. Ms. Varsalona acknowledges that she is the subject of an investigation by the Grievance Committee concerning allegations of neglect, conversion of fiduciary funds, failure to safeguard client funds, and misuse of her attorney special account. She further acknowledges her inability to defend herself on the merits against any charges predicated upon the misconduct under investigation.
Ms. Varsalona’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that she make restitution and that she reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). She acknowledges the continuing jurisdiction of the Court to make such an order and she specifically waives the opportunity afforded her by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee supports acceptance of the proffered resignation.
Inasmuch as the resignation tendered by Ms. Varsalona comports with 22 NYCRR 691.9, it is accepted, and, effective immediately, she is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Ritter, Santucci, Altman and Goldstein, JJ., concur.
Ordered that the resignation of Dawn M. Varsalona is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Dawn M. Varsalona is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Dawn M. Varsalona shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Dawn M. Varsalona is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, *101board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law.